internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-143934-01 date date legend x a b_trust trust trust trust date date date dear this is in reply to a letter dated date together with subsequent correspondence submitted on behalf of x requesting rulings under sec_1361 and sec_1362 of the internal_revenue_code facts the information submitted states that on date a created trust trust trust and trust the trusts for the benefit of each of a’s children x is a corporation that elected to be treated as an s_corporation effective date each of the trusts first acquired shares of x stock on date a intended for each trust to qualify as a qualified_subchapter_s_trust qsst under sec_1361 however the beneficiaries of the trusts failed to file the required elections under sec_1361 under the terms of the agreement creating the trusts each trust originally had only one income_beneficiary during the life of that beneficiary the annual net_income of each trust is required to be distributed to that trust’s beneficiary if the trust holds stock in an s_corporation any corpus distributed during the life of the income_beneficiary may be distributed only to that beneficiary the income_interest of the beneficiary of each trust does not terminate until the earlier of the beneficiary’s death or the termination of the trust upon termination of any trust during the life of the beneficiary the remaining assets of the trust are required to be distributed to the beneficiary the beneficiary of trust b died on date x represents that the trustee of trust intends to distribute the x stock held by trust prior to the end of the 2-year period beginning on date x represents that at all relevant times x and its shareholders treated x as an s_corporation x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year as of date sec_1361 defined the term small_business_corporation to mean a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock under sec_1361 a qsst defined in sec_1361 may be treated as an eligible shareholder described in sec_1361 sec_1361 provides that a qsst whose beneficiary makes an election under section sec_1362 will be treated as a_trust described in sec_1361 and the qsst’s beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst’s s_corporation stock to which the election under sec_1361 applies under sec_1361 of the code a beneficiary of a qsst or legal_representative may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election sec_1361 defines a qsst as a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current beneficiary in the trust shall terminate on the earlier of the beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1_1361-1 of the income_tax regulations provides in part that if upon the death of the income_beneficiary the trust continues in existence continues to hold s_corporation stock but no longer satisfies the qsst requirements and is not a qualified_subpart_e_trust then solely for purposes of sec_1361 the estate of that income_beneficiary is treated as the shareholder of the s_corporation with respect to which the income_beneficiary made the qsst election the estate ordinarily will cease to be treated as the shareholder for purposes of sec_1361 upon the earlier of the transfer of stock by the trust or the expiration of the 2-year period beginning on the day of the income beneficiary’s death sec_1_1361-1 also provides that during the period that the estate is treated as the shareholder for purposes of sec_1361 the trust is treated as the shareholder for purposes of sec_1366 sec_1367 and sec_1368 sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts provided we conclude that x’s s_corporation_election was invalid because the trusts were ineligible s_corporation shareholders in addition we conclude that this election was inadvertently invalid within the meaning of sec_1362 pursuant to sec_1362 x will continue to be treated as an s_corporation on date and thereafter provided that x’s s_corporation_election was otherwise valid and was not terminated under sec_1362 we also conclude that i trust trust and trust satisfy the requirements to qualify as qssts under sec_1361 and were permitted s_corporation shareholders from and after date and ii trust satisfied the requirements to qualify as a qsst under sec_1361 and was a permitted s_corporation shareholder from date through date during these periods trust and will be treated as trusts described in sec_1361 and the respective beneficiary of each trust will be treated for purposes of sec_678 as the owner of the portion of the trust which consists of x stock from and after date the shareholders of x must include their pro_rata share of the separately_stated and non-separately computed items of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 for purpose of the preceding sentence trust will be treated as the shareholder of any x stock held by trust after date if x or its shareholders fail to treat themselves as described above this ruling shall be null and void moreover x’s s election will terminate if trust continues to hold x stock after the expiration of the 2-year period beginning on date this ruling is conditioned upon the beneficiaries of trusts and filing qsst elections effective date with the appropriate service_center within days following the date of this letter a copy of this letter should accompany the qsst elections except as specifically ruled upon above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code specifically no opinion is expressed regarding whether x is otherwise eligible to be an s_corporation this ruling is directed only to the taxpayer who requested it section sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office copies of this letter are being sent to x’s authorized representatives sincerely matthew lay senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries
